NOT FOR PUBLICATION IN WEST’S HAWAIʿI REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 28-OCT-2022
                                                 07:57 AM
                                                 Dkt. 71 OCOR


                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI‘I


             SPENCER JAMES BEVILL, NANCY LYNN BEVILL and
             BEVILL FAMILY TRUST, Plaintiffs-Appellants,
                                  v.
            FRANK LEWIS MAURIZIO aka FRANK MAURIZIO, and
           FRANK GAETANO MAURIZIO, Defendants-Appellees,

                  and by LINNAE SAMUELSON BELLAVER,
                      Nominal Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CIVIL NO. 17-1-0305(2))


                          ORDER OF CORRECTION
                 (By:   Nakasone, J., for the court1)

           IT IS HEREBY ORDERED that the Summary Disposition

Order entered on September 30, 2022 (docket no. 69) in the above

case is hereby corrected as follows:

           1.    On page 7, in the 7th line, correct the section of

statute "651 (b)" so that as corrected, it should read:

                 651C-4(b)



1    Leonard, Presiding Judge, Nakasone and McCullen, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER


          The clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED:   Honolulu, Hawai‘i, October 28, 2022.

                                      FOR THE COURT:

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2